Allowable Subject Matter
	Claims 1-11 are allowed. 
	The following is an examiner’s statement of reasons for allowance:
The Terminal Disclaimer filed 12/09/2021 was approved so the record of the parent case applies. The closest prior art of record fails to suggest, disclose, or teach, alone or in combination, the limitations of the claim 1 as a whole: 
wherein the voltage variation comprises a first sub voltage variation corresponding to the first pixel, a second sub voltage variation corresponding to the second pixel, and a third sub voltage variation corresponding to the third pixel, and 
wherein when the second sub voltage level difference is greater than a first reference voltage level difference and less than a second reference voltage level difference, each of the first sub voltage variation, the second sub voltage variation, and the third sub voltage variation is greater than a corresponding one of the first sub voltage variation, the second sub voltage variation, and the third sub voltage variation 
when the second sub voltage level difference is less than the first reference voltage level difference, and is less than the corresponding one of the first sub voltage variation, the second sub voltage variation, and the third sub voltage variation when the second sub voltage level difference is greater than the second reference voltage level difference.
The closest prior art of record fails to suggest, disclose, or teach, alone or in combination, the limitations of the claim 7 as a whole: 
wherein the voltage variation comprises a first sub voltage variation corresponding to the first pixel, a second sub voltage variation corresponding to the second pixel, and a third sub voltage variation corresponding to the third pixel, and 

when the second sub voltage level difference is less than the first reference voltage level difference, and is less than the corresponding one of the first sub voltage variation, the second sub voltage variation, and the third sub voltage variation when the second sub voltage level difference is greater than the second reference voltage level difference.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHEEN I JAVED whose telephone number is (571)272-0825.  The examiner can normally be reached on Mon-Fri 9:00 am-5:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHEEN I JAVED/Examiner, Art Unit 2621         

/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621